On the Court’s own motion, appeal dismissed, without costs, upon the ground that the July 2015 Appellate Division order appealed from affirming the July 2014 Supreme Court paper which, among other things, granted PCP Watervliet, LLC’s motion pursuant to CPLR 6315 to ascertain damages and ordered a hearing to determine damages, does not finally determine the proceeding within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution.
*1060Judge Stein taking no part.